69 B.R. 298 (1987)
ORGANIZED MAINTENANCE, INC., Plaintiff-Appellee,
v.
William E. BROCK, Secretary of Labor, and E. Earl Thomas, Deputy Chief Judge, Office of Administrative Law Judges, United States Department Of Labor, Defendants-Appellants.
(In re ORGANIZED MAINTENANCE, INC.)
Civ. No. CV-85-1751.
United States District Court, E.D. New York.
January 7, 1987.
Lewis W. Siegel, Esq., New York City, for plaintiff-appellee.
Agou Allbray, Asst. U.S. Atty., E.D.N.Y., Brooklyn, N.Y., for defendants-appellants.


*299 ORDER AND JUDGMENT
GLASSER, District Judge.
Defendants below, William E. Brock, Secretary of Labor,[*] and E. Earl Thomas, Deputy Chief Judge, Office of Administrative Law Judges, U.S. Department of Labor, have appealed to this Court from a final order of the Bankruptcy Court dated April 16, 1985 which granted Organized Maintenance, Inc. ("OMI"), the debtor in a Chapter 11 case and plaintiff below, judgment pursuant to its adversary complaint, automatically staying defendants under 11 U.S.C. § 362(a)(1) of the Bankruptcy Code from continuing proceedings to debar OMI from participation in service contracts with the federal government for three years in accordance with the Service Contract Act, 41 U.S.C. § 351 et seq. The order also declared null and void defendant Thomas' decision issued December 4, 1984 which granted debarment. Finally, it denied defendants' motion to dismiss the adversary complaint. 47 B.R. 791 (Bankr.E.D.N.Y. 1985). The Secretary sought debarment of OMI for OMI's pre-bankruptcy petition failure to pay its maintenance worker employees at the Internal Revenue Service, Holtsville, New York facility wage and fringe benefits as required by 41 U.S.C. § 351(b).
OMI having informed this Court, that as a result of a change of OMI's circumstances, it: (a) wishes to withdraw the adversary proceeding; (b) consents to the continuation of any debarment process under the Service Contract Act; and (c) consents to the entry of this order and judgment.
It is therefore,
ORDERED and ADJUDGED that:
(1) The order of the Bankruptcy Court is vacated as moot and shall be of no precedential value;
(2) The adversary proceeding is dismissed;
(3) Defendants be, and they hereby are, permitted to commence or continue any debarment proceedings against OMI under the Service Contract Act;
(4) The parties shall bear their own costs and fees.
NOTES
[*]  Secretary Brock has been automatically substituted for Acting Secretary Ford pursuant to Fed. R.Civ.P. Rule 25(d)(1) and Bankruptcy Rule 7025.